Mobley, Presiding Justice.
In a pending action for divorce and alimony, a citation for contempt was filed by the plaintiff wife against the defendant husband for violation of an order of the court ordering the defendant and his wife not to “communicate with the other, other than through their attorneys,” and ordering the defendant “not to follow plaintiff around or call her on the telephone either at her home or her place of employment, or have third parties call or communicate with her.” After a hearing, the court found the defendant in contempt of court for violation of the order and sentenced him to 5 days in jail. The appeal is from that order.
While the evidence is conflicting, the wife testified positively that her husband called her over the telephone on August 8, and “threatened her,” and that: “He said if I didn’t go back with him, he said I was pushing him too far and I would be sorry for it. He has beaten me up on previous occasions.” She testified further that she saw him parked in the parking lot of her apartment house at 8 o’clock on Saturday night, August 16, across and up a little bit” from the windows of her apartment. She had telephone calls from a friend of his urging her to go back to him, but both he and the caller testified that these calls were not made at his instance. The evidence that he called her over the telephone and threatened her is sufficient to support the charge of wilful disobedience of the order of the court.

Judgment affirmed.


All the Justices concur.